Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Matsuo and Kondo, either alone or in combination, fail to teach at least the aforementioned features. The Office uses Matsuo's inverter, shown as item 41 in Figure 2 (reproduced below) to allegedly teach the features of "wherein the power generating string comprises at least one string converter established as part of each of the at least two substrings." However, Matsuo just describes an inverter for an array and not a "string converter" as recited in the claim.
The Examiner contends that
The amended claim 81 recites “the power generating string comprises at least one string 
converter established as part of each of the at least two substrings, 
wherein the differential current comprises a difference between converter inputs”.
First of all the specification or the drawings do not disclose or provide structure to the substrings. Also, no support for the differential current is between the converter inputs. It only provides on para (0011) that a differential current sensor adapted to measure differential current by comparing the respective currents between two DC power lines. But it could mean the difference between a +ve and –ve line (ground) which Matsuo teaches. Matsou does have inverter but it also teaches in Fig 1 the feature [4] which is a power conditioner. Power conditioner and DC/Dc converter is used interchangeably in the art. Hence the rejection. See new rejections.

The Applicant alleges that
Independent Claim 108 has been amended, incorporating features from dependent claim 112, to recite, inter alia: 
a solar power array comprising a power generating string having 
a plurality of serially connected modules, wherein the power generating 
string comprises only one converter.
The Examiner contends that
Matsou discloses a solar power array [Fig 1, (10s)] {¶ (0028)} comprising a power generating string [10] having a plurality of serially connected modules [serially connected 10s via 2s] {¶ (0028)}, wherein the power generating string comprises only one converter [4] {(0028)}. Converter [4] is a power conditioner {¶ (0028)}. The term power conditioner and converter is used interchangeably in the art. Hence the rejection. 
The Applicant alleges that
Independent claim 118 has been amended, incorporating the features of dependent claims 134, 135, and 137 to recite, inter alia: 
determining a differential current between two points on a power 
generating string, 
wherein the power generating string comprises at least two 
substrings, 
wherein each of the substrings comprises a converter, 
wherein   determining the   differential current comprises 
determining a difference between converter inputs.
Examiner contends that
Claim 118 rejected for the same reason as disclosed above for claims 82 and 112.
Hence the rejection.
The Applicant alleges that
Independent claim 143, which has been amended to incorporate features of claims 100 and 149, recites, inter alia:
wherein the power generating string comprises one converter 
associated with each of the photovoltaic strings; 
 a current sensor configured to measure a differential current 
between two points on the power generating string, wherein the 
differential current comprises a difference between converter inputs.
The Examiner contends that
Claim 143 rejected for the same reason as disclosed above for claims 82 and 112.
Hence the rejection.
The Applicant alleges that
The present application ('544 Application) is a continuation of U.S. Patent Application No. 15/076,887 ('887 Application), filed March 22, 2016, which is a continuation of U.S. Patent Application No. 13/315,754 ('754 Application), filed December 9, 2011, which claims priority to United Kingdom Patent Application No. GB 1020862.7 ('862 GB Application), filed December 9, 2010. Therefore, the priority date for all the claims is at least December 9, 2010, the filing date of the '862 GB Application. 
Each of the '544 Application, '887 Application, and '754 Application expressly incorporates by reference every prior application in the priority chain, and thus each 
In contrast, the earliest priority date for Ledenev is January 21, 2011. Therefore, Applicant will prevail on priority.
The Examiner contends that
Ledenev prior art is hereby withdrawn due to applicant’s priority claims. However, the power converter of Ledenev is already disclosed in Matsou as a power conditioner. Power conditioner and power converter are used interchangeably, commonly known in the art. See new rejections.
Claim Objections
Claim 136 stand objected to because of the following informalities:  
Claim 136 is shown dependent upon a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Canceled claims: 97, 98, 100, 111-114, 134, 135, 137 & 146-49.
Claims 81-91, 93, 95, 96, 99, 101-110,  115-133, 136, 138-145, 150 & 151 stand rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. Pub No. US 2012/0048326 in view of Kondo et al. Pub No. US 2002/0105765.
Regarding Independent Claim 81
Matsuo et al. disclose a method [Fig 2], comprising: 
determining differential current [via 22] {¶ (0039)} in a power generating string [10] {¶ (0039)}, wherein the differential current is a difference between two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} on the power generating string [composite of 10]; 
assessing [via 26] a presence of current leakage between two points [forward and backward cable] based on the differential current [via 22]; and 
repeating [at detection outputs] the steps of determining and assessing {¶ (0040)},
wherein the power generating string [10] comprises at least two substrings [+ve and –ve wire from each string] and at least one string converter [4-power conditioner] {¶ (0028)} established as part of each of the at least two substrings [+ve and –ve wire from each string], and wherein the differential current [via 22] comprises a difference between converter inputs [+ve and –ve wire from each string] {¶ (0028-0030)}.
Matsuo et al. fail to disclose a presence of leakage current between the two points based on the differential current.
However, Kondo et al. disclose a presence of leakage current {¶ (0070)} based on differential current {¶ (0020-0021)}. 
Matsuo et al. and Kondo et al. to accurately determine the ground fault.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 82
Matsuo et al. disclose the method [Fig 2] of claim 81, wherein said step of determining the differential current [via 22] {¶ (0039)} comprises measuring at least two differential currents [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} for the power generating string [10] {¶ (0039-0040)}.
Regarding Claim 83
Matsuo et al. disclose the method [Fig 2] of claim 82, wherein the two differential currents [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} are associated with different [2nd 10] serially connected modules {¶ (0038-0040)}.
Regarding Claim 84
Matsuo et al. disclose the method [Fig 2] of claim 82, wherein each of the two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} is associated with a different module [Fig 2, (another 10)] {¶ (0038-0040)}.
Regarding Claim 85
Matsuo et al. disclose the method [Fig 2] of claim 81, wherein the determining [via 22] {¶ (0040)} comprises determining a plurality [at different intervals] {¶ (0040)} of differential currents [via 22] {¶ (0039-0040)}.
Regarding Claim 86
Matsuo et al. disclose the method [Fig 2] of claim 85, wherein the power generating string [10] comprises a plurality of serially connected modules [Fig 3, (10a’s)] {¶ (0031)}.
Regarding Claim 87
Matsuo et al. disclose the method [Fig 2] of claim 86, wherein the determining [via 22] comprises measuring a plurality of differential currents [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} for the power generating string {¶ (0039-0040)}.
Regarding Claim 88
Matsuo et al. disclose the method [Fig 2] claim 87, further comprising identifying [via 22 & 20] which serially connected module [10a] {¶ (0031)} of the plurality of serially connected modules [Fig 3, (10a’s)] {¶ (0031)} is causing the current leakage {¶ (0039-0040)}.
Regarding Claim 89
Matsuo et al. disclose the method [Fig 2] of claim 87, wherein each serially connected module [10] of the plurality of connected modules [Fig 3, (10a’s)] {¶ (0031)} includes a converter [4-(power conditioner)] {¶ (0047)}.
Regarding Claim 90
Matsuo et al. disclose the method [Fig 2] of claim 89, wherein a majority of the plurality of differential currents [via 42] comprise a difference between measured [via 41s] output currents of two neighboring converters [another power conditioner 4] {¶(0056-0057)}.
Regarding Claim 91
Matsuo et al. disclose the method [Fig 2] of claim 90, wherein the difference between measured output currents [via 40] of two neighboring converters [another power conditioner 4] is a difference between negative output currents [via 40] {¶ (0056-0057)}.
Regarding Claim 93
Matsuo et al. disclose the method [Fig 2] of claim 90, wherein the difference between measured output currents [via 42] of two neighboring converters [another power conditioner 4] is a difference between positive output currents [compared via 40]  {¶ (0056-0057)}.
Regarding Claim 95
Matsuo et al. disclose the method [Fig 2] of claim 89, wherein a majority of the plurality of measured differential currents [via 42s] comprise measurement [via 40] at an output current point of two neighboring converters [another power conditioner 4] {¶ (0056-0057)}.
Regarding Claim 96
Matsuo et al. disclose the method [Fig 2] of claim 86, wherein none of modules [10] includes a converter {¶ (0028-0030)}.
Regarding Claim 99
Matsuo et al. disclose the method [Fig 2] of claim 81, wherein the differential current [via 42] comprises a difference between converter [4-conditioner] {¶ (0056)} output currents [via 40] {¶ (0047-0048)}.
Regarding Claim 101
Matsuo et al. disclose the method [Fig 2] of claim 81, wherein the determining [via 22] {¶ (0040)} comprises determining two differential currents [at different intervals] {¶ (0040)} for the power generating string [10s] {¶ (0039-0040)}.
Claim 102
Matsuo et al. disclose the method [Fig 2] of claim 81, wherein the differential current [via 22] comprises a high precision measurement [using LPF (26)] {¶ (0039)}.
Note: LPF is being used to filter the noises for more precision measurement.
Regarding Claim 103
Matsuo et al. disclose the method [Fig 2] of claim 81, further comprising assessing [via 22 / 20] a presence of a ground fault [via 22] within the power generating string [10] {¶ (0039-0040)}.
Regarding Claim 104
Matsuo et al. disclose the method [Fig 2] of claim 81, further comprising assessing a presence of an arc [via 22] within the power generating string [10] {¶ (0039-0040)}.
Note: arc is generally associated with a ground fault is commonly known in the art.
Regarding Claim 105
Matsuo et al. disclose the method [Fig 2] of claim 81, further comprising the step of identifying a portion {¶ (0034)} of a solar power array [10s] that is causing the current leakage [via 22] {¶ (0039-0040)}.
Regarding Claim 106
Matsuo et al. disclose the method [Fig 2] of claim 105, further comprising responding to the assessing [via 22/20] {¶ (0039-0040)}.
Regarding Claim 107
Matsuo et al. disclose the method [Fig 2] of claim 106, wherein the responding comprises isolating [via 23] the portion of the solar power array [10s] {¶ (0039-0040)}.
Regarding Independent Claim 108
Matsuo et al. disclose a circuit [Fig 2] comprising: 
a solar power array [10s] {¶ (0039)} comprising a power generating string [composite of 10s] having a plurality of serially connected modules [10s]; wherein the power generating string [composite of 10s] comprises only one converter [4-power conditioner] {¶ (0056)};
a current sensor [22] configured to measure a differential current between two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} on the power generating string [composite of 10s]; and 
a controller [20] configured to receive the measured differential current [via 22] and to detect current leakage based on the measured differential current [via 22] {¶ (0040)}.
Matsuo et al. fail to disclose a presence of leakage current.
However, Kondo et al. disclose a presence of leakage current {¶ (0070)} based on differential current {¶ (0020-0021)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Matsuo et al. and Kondo et al. to accurately determine the ground fault.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 109
Matsuo et al. disclose the circuit [Fig 2] of claim 108, wherein the current sensor [22] comprises two current measurers [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)}, one at a first of the two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} and another at a second [22] of the two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039-0040)}.
Claim 110
Matsuo et al. disclose the circuit [Fig 2] of claim 109, wherein the controller [20] is further configured to compare a current measurement [via 1st 22] at the first of the two points [at forward cable (+ve cable) and backward current cable (-ve cable)] with a current measurement [via 2nd 22] at the second of the two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039-0040)}.
Regarding Claim 115
Matsuo et al. disclose the circuit [Fig 2] of claim 108, further comprising measurement componentry [42] configured to measure a converter [4-power conditioner] {¶ (0056)} input current, a converter [4-power conditioner] output current [via 40], converter input voltage [at input of 41] and converter output voltage [at output of 4] {¶ (0047-0048, 0056)}.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 116
Matsuo et al. disclose the circuit [Fig 2] of claim 108, wherein the power generating string [Fig 1, (10)] comprises no substrings {¶ (0028)}.
Regarding Claim 117
Matsuo et al. disclose the circuit [Fig 2] of claim 108, wherein the power generating string [composite of 10] comprises a plurality of substrings [Fig 3, (10a’s)] {¶ (0031)}.
Regarding Independent Claim 118
Matsuo et al. disclose a method [Fig 2], comprising: 
determining a differential current [via 22] between two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} on a power generating string [composite of 10]; 
at forward cable (+ve cable) and backward current cable (-ve cable)] based on the differential current [via 22]; and 
disconnecting [via 23] a portion of the power generating string [composite of 10s] based on the detected current leakage {¶ (0040)},
wherein the power generating string [10] comprises at least two substrings [+ve and –ve wire from each string] and at least one string converter [4-power conditioner] {¶ (0028, 0056)} established as part of each of the at least two substrings [+ve and –ve wire from each string], and wherein the differential current [via 22] comprises a difference between converter inputs [+ve and –ve wire from each string] {¶ (0028-0030)}.
Matsuo et al. fail to disclose a presence of leakage current.
However, Kondo et al. disclose a presence of leakage current {¶ (0070)} based on differential current {¶ (0020-0021)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Matsuo et al. and Kondo et al. to accurately determine the ground fault.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 119
Matsuo et al. disclose the method [Fig 2] of claim 118, further comprising measuring [via 22] an additional differential current [at different intervals] {¶ (0039-0040)}. 
Regarding Claim 120
Matsuo et al. disclose the method [Fig 2] of claim 119, wherein the differential current [via 1st 22] and the additional differential current [via 2nd 22] are associated with different string [composite of 10s] inputs {¶ (0038-0040)}. 
Claim 121
Matsuo et al. disclose the method [Fig 2] of claim 119, wherein each of the two points [at forward cable (+ve cable) and backward current cable (-ve cable)] is associated with a different string input [2nd composite of 10s] {¶ (0038-0040)}. 
Regarding Claim 122
Matsuo et al. disclose the method [Fig 2] of claim 118, wherein the determining [via 22] comprises determining a plurality of differential currents [at different intervals] {¶ (0039-0040)}. 
Regarding Claim 123
Matsuo et al. disclose the method [Fig 2] of claim 122, wherein the power generating string [composite of 10s] comprises a plurality of string inputs [at 4] {(0029-0031)}.
Regarding Claim 124
Matsuo et al. disclose the method [Fig 2] of claim 123, wherein the determining comprises determining [via 22] a plurality of differential currents [at different intervals] for the power generating string [composite of 10s] {¶ (0039-0040)}. 
Regarding Claim 125
Matsuo et al. disclose the method [Fig 2] of claim 124, further comprising identifying {¶ (0034)} which of the plurality of string inputs [from 10s] is causing the current leakage [suffering failure] {¶ (0034-0036)}.
Matsuo et al. fail to disclose a presence of leakage current.
However, Kondo et al. disclose a presence of leakage current based on differential current {¶ (0020-0021)}. 
Matsuo et al. and Kondo et al. to accurately determine the ground fault.
Note: Suffering failure is because of leakage current and fault.
Regarding Claim 126
Matsuo et al. disclose the method [Fig 2] of claim 124, wherein each string [composite of 10s] input of the plurality of string inputs [from 10s] has an associated converter [4-conditioner] {¶ (0047-0048, 0056)}.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 127
Matsuo et al. disclose the method [Fig 2] of claim 126, wherein the differential current [via 42] comprises a difference between measured output currents [via 40s] of two neighboring converters [41s with two 4s] {¶ (0057, 0028-0030, 0047)}.
Regarding Claim 128
Matsuo et al. disclose the method [Fig 2] of claim 126, wherein the differential current [via 42] comprises a difference between negative output currents [-ve wire] of two neighboring converters [41s with two 4s via 40] {¶ (0056-0057)}.
Regarding Claim 129
Matsuo et al. disclose the method [Fig 2] of claim 128, wherein determining the plurality of differential currents [via 42] is based on measurements of negative converter input current [at input of 41], negative converter output current [at output of 4 via 40], converter input voltage [at input of 4], and converter output voltage [at output of 4 via 40] {¶ (0047-0048, 0056)}.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 130
Matsuo et al. disclose the method [Fig 2] of claim 126, wherein the differential current [via 42] comprises a difference between positive output currents [at output of 41] of two neighboring converters [41s of plural 4s] {¶ (0047-0050)}.
Regarding Claim 131
Matsuo et al. disclose the method [Fig 2] of claim 130, wherein determining the plurality of differential currents [via 42s of plural 4s] is based on measurements of positive converter input current [at input of 41 via 42], positive converter output current [at output of 41 via 40], converter input voltage [at input of 41 via 40], and converter output voltage [at output of 41 via 40] {¶ (0047-0050)}.
Regarding Claim 132
Matsuo et al. disclose the method [Fig 2] of claim 126, wherein the differential current [via 42 and 40] comprises an output current point [at output] of two neighboring converters [41s in plural 4s] {¶ (0047-0050)}.
Regarding Claim 133
Matsuo et al. disclose the method [Fig 2] claim 123, wherein none of string inputs [at 22s] has a converter associated with it {¶ (0039-0040)}.
Regarding Claim 136
Matsuo et al. disclose the method [Fig 2] of claim 135, wherein determining the differential current [via 42 & 40] comprises determining a difference between converter [plural 41s] output currents [via 40] {¶ (0047-0050)}.
Regarding Claim 138
Matsuo et al. disclose the method [Fig 2] of claim 118, wherein determining comprises determining [via 22] two differential currents [different intervals] for the power generating string [composite of 10s] {¶ (0038-0040)}. 
Regarding Claim 139
Matsuo et al. disclose the method [Fig 2] of claim 118, wherein the differential current [via 22] comprises a high precision measurement [using LPF (26)] {¶ (0039)}.
Note: LPF is being used to filter the noises for more precision measurement.
Regarding Claim 140
Matsuo et al. disclose the method [Fig 2] of claim 118, wherein the leakage current [via 22] comprises a ground fault {¶ (0039)}.
Regarding Claim 141
Matsuo et al. disclose the method [Fig 2] of claim 118, wherein the leakage current [via 22] comprises an arc {¶ (0039-0040)}.
Note: arc is generally associated with a ground fault is commonly known in the art.
Regarding Claim 142
Matsuo et al. disclose the method [Fig 2] of claim 118, further comprising identifying {¶ (0034)} the portion of the power generating string [from 10s] causing the current leakage [suffering failure] {¶ (0034-0036)}.
Matsuo et al. fail to disclose a presence of leakage current.
However, Kondo et al. disclose a presence of leakage current based on differential current {¶ (0020-0021)}. 
Matsuo et al. and Kondo et al. to accurately determine the ground fault.
Note: Suffering failure is because of leakage current and fault.
Regarding Independent Claim 143
Matsuo et al. disclose a power combiner [Fig 2, (2)] {¶ (0028)}, comprising: 
a power generating string [composite of 10s] comprising a plurality of photovoltaic strings [composite of 10s],
wherein the power generating string [composite of 10s] comprises one converter [4-power conditioner] {¶ (0056)} associated with each of the photovoltaic strings [composite of 10s];
a current sensor [22] configured to measure a differential current [via 22] between two points [at forward cable (+ve cable) and backward current cable (-ve cable)] {¶ (0039)} on the power generating string [composite of 10s], 
wherein the differential current [via 22] comprises a difference between converter [4-power conditioner] inputs [+ve and –ve wire from each string] {¶ (0028-0030)};  
a controller [20] configured to receive the measured differential current [via 22] and to detect current leakage based on the measured differential current [via 22]; and 
isolation circuitry [23] configured to isolate one or more of the photovoltaic strings [plural composites of 10s] based on input from the controller [20] {¶ (0039-0040)}.
Matsuo et al. fail to disclose a presence of leakage current.
However, Kondo et al. disclose a presence of leakage current {¶ (0070)} based on differential current {¶ (0020-0021)}. 
Matsuo et al. and Kondo et al. to accurately determine the ground fault.
Note: The term power conditioner and converter is used interchangeably in the art.
Regarding Claim 144
Matsuo et al. disclose the power combiner [Fig 2, (2)] {¶ (0028)} of claim 143, wherein each photovoltaic string [composite of 10s] of the plurality of photovoltaic strings [plural composites of 10s] has an associated current sensor [22] {¶ (0039-0040)}.
Regarding Claim 145
Matsuo et al. disclose the power combiner [Fig 2, (2)] {¶ (0028)} of claim 144, wherein the controller [20] is further configured to compare a current measurement at a first point [at forward cable (+ve cable)] {¶ (0039)} with a current measurement at a second point [backward current cable (-ve cable)] {¶ (0039-0040)}.
Regarding Claim 150
Matsuo et al. disclose the power combiner [Fig 2, (2)] {¶ (0028)} of claim 143, wherein the power generating string [Fig 1, (10)] comprises no substrings {¶ (0028)}.
Regarding Claim 151
Matsuo et al. disclose the power combiner [Fig 2, (2)] {¶ (0028)} of claim 143, wherein the power generating string [composite of 10] comprises a plurality of substrings [Fig 3, (10a’s)] {¶ (0031)}.
Allowable Subject Matter
Claims 92 & 94 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838